            Case 1:20-cr-00016-LM Document 1 Filed 02/05/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA         )
                                 )                       Criminal Case No. 1:20-cr-16-01-LM
      v.                         )
                                 )
IDRISSA GASANA                   )
_____________  __________________)

                                         INDICTMENT

The Grand Jury charges:

       At all times relevant to this indictment:

       1.      In and around April 2004, the United States government approved an application

and granted refugee status to Idrissa Gasana. On or about April 6, 2004, Gasana entered the

United States as a refugee.

       2.      On or about June 16, 2005, Gasana submitted an Application to Register

Permanent Residence or Adjust Status, Form I-485, to United States Citizenship and

Immigration Services of the Department of Homeland Security. His application was approved

and Gasana’s immigration status was adjusted from refugee to lawful permanent resident.

       3.      On or about August 10, 2009, Gasana submitted an Application for

Naturalization, Form N-400, to the United States Citizenship and Immigration Services of the

Department of Homeland Security. His application was approved and on or about February 19,

2010, in Concord, New Hampshire, Gasana took the citizenship oath and became a naturalized

United States citizen.

       4.      Idrissa Gasana provided false and fraudulent information as to material facts in

his Application for Naturalization, Form N-400.

                                                   -1-
            Case 1:20-cr-00016-LM Document 1 Filed 02/05/20 Page 2 of 5



       5.      At the time of his naturalization, Gasana was not lawfully admitted to the United

States for permanent residence, pursuant to Title 8, United States Code, Section 1427, and Title

8, United States Code, Section 1182, in that Gasana gained entry to and refugee status in the

United States by providing false and fraudulent information as to material facts in a Registration

for Classification as a Refugee, Form I-590, Sworn Statement of Refugee Appling for Entry into

the United States, and “Rwandan Questionnaire for Visa Applicants.”

       6.      At the time of his naturalization, Gasana was not lawfully admitted to the United

States for permanent residence, pursuant to Title 8, United States Code, Section 1427, and Title

8, United States Code, Section 1182, in that he applied for and received status as a lawful

permanent resident of the United States by providing false and fraudulent information as to

material facts in an Application to Register Permanent Residence or Adjust Status, Form I-485.

       7.      At the time of his naturalization, Gasana was not lawfully admitted to the United

States for permanent residence, pursuant to Title 8, United States Code, Section 1427, and Title

8, United States Code, Section 1182, in that he was an inadmissible alien who had engaged in

conduct that is defined as “genocide” in Title 18, United States Code, Section 1091.

       8.      At the time of his naturalization, Gasana could not satisfy the requirements for

naturalization, pursuant to Title 8, United States Code, Section 1427, in that he was not a person

of “good moral character,” in that he provided false statements for the purpose of obtaining

immigration benefits.

       9.      At the time of his naturalization, Gasana could not satisfy the requirements for

naturalization, pursuant to Title 8, United States Code, Section 1427, in that he was not a person

of “good moral character,” in that he had participated in genocide and in doing so committed

numerous acts of violence, including murder, persecution, and theft.



                                                -2-
             Case 1:20-cr-00016-LM Document 1 Filed 02/05/20 Page 3 of 5



       10.     At the time of his naturalization, Gasana, who did not satisfy the requirements for

naturalization that are set forth in Title 8, United States Code, Section 1427, attempted to procure

his own naturalization contrary to law, that is, in violation of Title 18, United States Code,

Sections 1001(a)(2) and (3), 1015(a), and 1546(a), he knowingly provided false and fraudulent

information as to material facts on his Application for Naturalization, Form N-400, and in

violation of the Immigration and Nationality Act.


                                       COUNT ONE
         [18 U.S.C. §1425(a) – Procurement of Citizenship or Naturalization Unlawfully]

       11.     Paragraphs 1 through 10 are re-alleged.

       12.     From on or about August 10, 2009, through February 19, 2010, in the District of

New Hampshire and elsewhere, the defendant,

                                       IDRISSA GASANA,

knowingly procured and attempted to procure his own naturalization contrary to law, that is, in

violation of Title 18, United States Code, Sections 1001(a)(2) and (3), 1015(a), and 1546(a), by

knowingly providing false and fraudulent information as to material facts on his Application for

Naturalization, Form N-400, and in violation of the Immigration and Nationality Act.

       13.     In violation of Title 18, United States Code, Section 1425(a).




                                                 -3-
             Case 1:20-cr-00016-LM Document 1 Filed 02/05/20 Page 4 of 5



The Grand Jury further charges:

                                      COUNT TWO
        [18 U.S.C. §1425(b) – Procurement of Citizenship or Naturalization Unlawfully]

       14.     Paragraphs 1 through 10 are re-alleged.

       15.     From on or about August 10, 2009, through February 19, 2010, in the District of

New Hampshire and elsewhere, the defendant,

                                      IDRISSA GASANA,

who was not entitled to obtain naturalization for the reasons specified in paragraphs 4 through

10, knowingly procured, obtained, and applied for, and attempted to procure and obtain

naturalization and citizenship for himself.

       16.     In violation of Title 18, United States Code, Section 1425(b).




                                               -4-
           Case 1:20-cr-00016-LM Document 1 Filed 02/05/20 Page 5 of 5



                                REVOCATION OF CITIZENSHIP
                                     [8 U.S.C. § 1451(e)]


       Upon conviction under either of Count One or Count Two above, Gasana’s February 19,

2010 naturalization shall, by Court order, be revoked, set aside, and declared void, and Gasana’s

certificate of naturalization shall, by the same order, be canceled.

       Pursuant to Title 8, United States Code, Section 1451(e).



                                                       A TRUE BILL

Dated: February 5, 2020                                /s/ Foreperson
                                                       GRAND JURY FOREPERSON




       SCOTT W. MURRAY
       United States Attorney

By:    /s/ Georgiana L. Konesky
       Georgiana L. Konesky
       Assistant U.S. Attorney




                                                 -5-
